Citation Nr: 1418544	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a March 2012 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a June 2013 Memorandum Decision, set aside the Board's decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder which he asserts is related to his experiences in Vietnam.  He contends that he was exposed to stressful situations.  He indicated that he was told that a service member from his original group was killed by a grenade, but he did not witness this event and does not know the man's name.  He also maintains that during the timeframe of April 4, 1969 to March 20, 1970, his unit came under mortar fire from the enemy.  In the ensuing scene of everyone running, he ran to the field hospital.  He states that he does not know if anyone was injured or killed.  Further, he says that his duties included supplying units with artillery and communications lines, often times requiring him to travel into combat areas where he was exposed to more shelling.  In addition, during the same time frame, he indicates that he witnessed two jets crash near Chu Lai.  Currently, he asserts that he is sensitive to and startled by loud noise and has great difficulty during New Year's and July 4th celebrations due to his Vietnam experiences.  The Veteran's DD Form 214 and personnel records, which are already associated with the claims file, indicate that he served in Vietnam as a field communications crewman with the HHSB 6th Battalion 11th Artillery.  Although the Veteran states that he provided direct combat support, combat service was not shown on his DD Form 214.  No attempt has been made to verify a claimed inservice stressor.

The Veteran reports that he underwent an employer-provided psychiatric evaluation with complaints of these problems in 1970, but that this occurred before the diagnosis of PTSD was known to most medical specialists.  Although the Veteran has submitted some records from his employer, the Buick Motor Company, pertinent records have not been received.  The Veteran requests that he be afforded an opportunity to complete another medical release form to obtain these records as they are relevant to his claim.  

As addressed in the Court's Memorandum Decision, the Veteran has presented seemingly competent lay evidence of his symptoms which appear to be of a psychiatric nature.  However, he has not been afforded a VA examination.  The Court indicated that the Board did not properly account for why the Veteran was not given a VA examination.  His claim was then denied by the Board primarily due to a lack of a psychiatric diagnosis and, because there was no diagnosis, it appears that his stressors were not verified.  

In light of the foregoing, the Board finds that another attempt should be made to obtain the private medical evidence.  In addition, the Veteran's claimed stressors should be verified and he should be examined.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment while employed by the Buick Motor Company to include any psychiatric treatment records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  An attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include through a Joint Service Records Research Center (JSRRC) search.  JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and stressor statements.  The Veteran presents the following stressors: during the timeframe of April 4, 1969 to March 20, 1970, his unit came under mortar fire from the enemy on multiple occasions.  Further, he says that his duties included supplying units with artillery and communications lines, often times requiring him to travel into combat areas where he was exposed to more shelling.  In addition, during the same time frame, he indicates that the witnessed two jets crash near Chu Lai.  JSRRC should indicate if any of these stressors has been confirmed.  

3.  After the foregoing development has been accomplished, schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include any of the alleged stressor events, to include being fearful of incoming enemy mortar/gunfire, as well as any of the other claimed stressors.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

